Name: 2011/767/EU: Council Decision of 27Ã October 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: trade;  Europe;  European construction;  Asia and Oceania;  tariff policy;  international affairs;  international trade
 Date Published: 2011-11-30

 |2011/767/EU: Council Decision of 27 October 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union - Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union Official Journal L 317 , 30/11/2011 P. 0002 - 0005Council Decisionof 27 October 2011on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union(2011/767/EU)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof,Having regard to the proposal from the European Commission,Having regard to the consent of the European Parliament,Whereas:(1) On 29 January 2007 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organisation under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994 in the course of the accessions to the European Union of the Republic of Bulgaria and Romania.(2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council.(3) These negotiations have been concluded and the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union ("the Agreement") was initialled on 7 September 2010.(4) The Agreement was signed on behalf of the Union on 28 April 2011, subject to its conclusion at a later date, in accordance with Council Decision 2011/255/EU [1].(5) The Agreement should be approved,HAS ADOPTED THIS DECISION:Article 1The Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union ("the Agreement") is hereby approved on behalf of the Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union, the notification provided for in the Agreement [2].Article 3This Decision shall enter into force on the day of its adoption.Done at Luxembourg, 27 October 2011.For the CouncilThe PresidentJ. Miller[1] OJ L 110, 29.4.2011, p. 12.[2] The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.--------------------------------------------------Agreementin the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European UnionA. Letter from the UnionDone at Brussels, 28 April 2011.Sir,Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to propose the following:1. The European Union shall incorporate in its schedule, for the customs territory of the EU 27, the concessions contained in the schedule of the EU-25 with the following modifications:Add 400 tonnes (carcase weight) to the allocation for New Zealand under the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", maintaining the present in-quota rate of 0 %;Create an erga omnes allocation of 200 tonnes (carcase weight) under the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", maintaining the present in-quota rate of 0 %;Adjust the EU tariff rate quota "live sheep, other than pure-bred breeding animals", with an in-quota rate 10 %, by removing the allocations of 1010 tonnes (Romania) and 4255 tonnes (Bulgaria);Adjust the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", with an in-quota rate 0 %, by removing the allocations of 75 tonnes (Romania) and 1250 tonnes (Bulgaria);Change the definition of the EU tariff rate quota of 1300 tonnes "high quality beef" in the EU WTO schedule to: "High quality meat of bovine animals fresh, chilled or frozen. Supplying country New Zealand. Qualification for the quota is subject to conditions laid down in the relevant EU provisions".2. The European Union shall also replace the definition of high quality beef in the European Union regulations implementing this quota by the following: "Selected beef cuts derived from exclusively pasture grazed steers or heifers, the carcases of which have a dressed weight of not more than 370 kilograms. The carcases shall be classified as A, L, P, T or F, be trimmed to a fat depth of P or lower and have a muscling classification of 1 or 2 according to the carcase classification system administered by the New Zealand Meat Board".3. New Zealand accepts the European Unions approach to netting-out of tariff rate quotas as a way of adjusting the GATT obligations of the EU-25 and those of the Republic of Bulgaria and Romania following the recent enlargement of the European Union.4. Consultations may be held at any time with regard to any of the above matters at the request of either Party.I should be obliged if you would confirm that your Government is in agreement with the content of this letter. Should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and New Zealand (the "Agreement").The European Union and New Zealand shall notify to each other the completion of their internal procedures for the entry into force of the Agreement. The Agreement shall enter into force 14 days after the date of receipt of the latest notification.Please accept, Sir, the assurance of my highest consideration.For the European Union+++++ TIFF ++++++++++ TIFF +++++B. Letter from New ZealandDone at Brussels, 28 April 2011.Sir,I have the honour to acknowledge receipt of your letter of todays date, which reads as follows:"Following negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of the Schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, I have the honour to propose the following:1. The European Union shall incorporate in its schedule, for the customs territory of the EU 27, the concessions contained in the schedule of the EU-25 with the following modifications:Add 400 tonnes (carcase weight) to the allocation for New Zealand under the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", maintaining the present in-quota rate of 0 %;Create an erga omnes allocation of 200 tonnes (carcase weight) under the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", maintaining the present in-quota rate of 0 %;Adjust the EU tariff rate quota "live sheep, other than pure-bred breeding animals", with an in-quota rate 10 %, by removing the allocations of 1010 tonnes (Romania) and 4255 tonnes (Bulgaria);Adjust the EU tariff rate quota "meat of sheep or goats, fresh, chilled or frozen", with an in-quota rate 0 %, by removing the allocations of 75 tonnes (Romania) and 1250 tonnes (Bulgaria);Change the definition of the EU tariff rate quota of 1300 tonnes "high quality beef" in the EU WTO schedule to: "High quality meat of bovine animals fresh, chilled or frozen. Supplying country New Zealand. Qualification for the quota is subject to conditions laid down in the relevant EU provisions".2. The European Union shall also replace the definition of high quality beef in the European Union regulations implementing this quota by the following: "Selected beef cuts derived from exclusively pasture grazed steers or heifers, the carcases of which have a dressed weight of not more than 370 kilograms. The carcases shall be classified as A, L, P, T or F, be trimmed to a fat depth of P or lower and have a muscling classification of 1 or 2 according to the carcase classification system administered by the New Zealand Meat Board".3. New Zealand accepts the European Unions approach to netting-out of tariff rate quotas as a way of adjusting the GATT obligations of the EU-25 and those of the Republic of Bulgaria and Romania following the recent enlargement of the European Union.4. Consultations may be held at any time with regard to any of the above matters at the request of either Party.I should be obliged if you would confirm that your Government is in agreement with the content of this letter. Should this be the case, this letter and your confirmation shall together constitute an Agreement in the form of an Exchange of Letters between the European Union and New Zealand (the "Agreement").The European Union and New Zealand shall notify to each other the completion of their internal procedures for the entry into force of the Agreement. The Agreement shall enter into force 14 days after the date of receipt of the latest notification.".I have the honour to express my Governments agreement with the above letter.Please accept, Sir, the assurance of my highest consideration.For the Government of New Zealand+++++ TIFF +++++--------------------------------------------------